Name: Commission Regulation (EEC) No 1967/86 of 24 June 1986 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 6 . 86 No L 170/13Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1967/86 of 24 June 1986 on the supply of various lots of skimmed-milk powder as food aid Whereas, therefore, supply should be effected in accord ­ ance with the rules laid down in Commission Regulation (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food aid (6), as last amended by Regulation (EEC) No 3826/85 Q ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising there ­ from should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (2), Having regard to Council Regulation (EEC) No 232/86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (3), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (4), as last amended by Regula ­ tion (EEC) No 1335/86 0, and in particular Article 7 (5) thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 1 758 tonnes of skimmed-milk powder to be supplied fob, cif or free at destination ; HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83 , supply skim ­ med-milk powder as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 June 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12. 1982, p. 1 . (2) OJ No L 54, 23 . 2. 1985, p. 1 . (3) OJ No L 29, 4. 2 . 1986, p. 3 . (4) OJ No L 148 , 28 . 6 . 1968 , p. 13 , n OJ No L 119, 8 . 5 . 1986, p. 19 . ( «) OJ No L 142, 1 . 6 . 1983, p . 1 . 0 OJ No L 371 , 31 . 12 . 1985, p . 1 . No L 170/14 Official Journal of the European Communities 27. 6 . 86 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient UNRWA (8) 3 . Country of destination Lebanon 4. Stage and place of delivery cif Beyrouth or cif Lattakia (*) 5. Representative of the recipient (3)  6. Total quantity 160 tonnes 7. Origin of skimmed-milk powder Community market 8 . Intervention agency Dutch 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 20 kg in accordance, with point 4.1 (1 000 g) of Annex I B to Regulation (EEC) No 1354/83 11 . Supplementary markings on the packaging TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES' 12. Shipment period Before 15 October 1986 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) Q 27. 6 . 86 Official Journal of the European Communities No L 170/ 15 BDescription of the lot C 1986 Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 UNRWA (8) Syria cif Lattakia Jordan cif Aqaba 215 tonnes 235 tonnes Community market Belgian German Annex I B to Regulation (EEC) No 1354/83 20 kg in accordance with point 4.1 (1 000 g) of Annex I B to Regulation (EEC) No 1 . Programme : (a) legal basis (b) purpose 2. Recipient 3 . Country of destination 4. Stage and place of delivery 5 . Representative of the recipient (3) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the packaging 12 . Shipment period 13. Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous 1354/83 'TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / LATTAKIA' AQABA' Before 15 October 1986 The costs of supply are determined by the Belgian German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4)0 No L 170/16 Official Journal of the European Communities 27. 6. 86 Description of the lot D 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient UNRWA (8) 3 . Country of destination Lebanon 4. Stage and place of delivery cif Beyrouth or cif Lattakia (*) 5. Representative of the recipient (3)  6 . Total quantity 40 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency Irish 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10. Packaging 25 kg in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354/83 11 . Supplementary markings on the packaging TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES' 12. Shipment period Before 15 October 1986 1 3 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4)Q 27. 6 . 86 Official Journal of the European Communities No L 170/ 17 Description of the lot E F 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient UNRWA 0 3. Country of destination Jordan Israel 4 . Stage and place of delivery cif Aquaba cif Ashdod 5 . Representative of the recipient (3) 6 . Total quantity 190 tonnes 125 tonnes (*) 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency French Danish 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kg in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354/83 1 1 . Supplementary markings on the packaging TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / AQABA' ASHDOD' 12. Shipment period Before 15 October 1986 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the French | Danish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) 0 No L 170/18 Official Journal of the European Communities 27. 6 . 86 Description of the lot G 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient UNRWA (8) 3 . Country of destination Israel 4. Stage and place of delivery cif Ashdod 5. Representative of the recipient (3)  6 . Total quantity 478 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency  9. Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 20 kg in accordance with point 4.1 (1 000 g) of Annex I B to Regulation (EEC) No 1354/83 11 . Supplementary markings on the packaging TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / ASHDOD' 12. Shipment period Before 15 October 1986 13 . Closing date for the submission of tenders 21 July 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 31 October 1986 25 August 1986 15. Miscellaneous (4 ) ( 6 ) ( 7 ) 27. 6 . 86 Official Journal of the European Communities No L 170/ 19 Description of the lot H 1 . Programme : 1985 (a) legal basis (b) purpose I Council Regulation (EEC) No 457/85Commission Decision of 10 December 1985 2. Recipient 3 . Country of destination I| Ecuador 4 . Stage and place of delivery l fob 5. Representative of the recipient I Ambassade de l'Ã quateur, 70 ChaussÃ ©e de Charleroi, 1060 Bruxelles,(TÃ ©l . 537 50 86, Telex : 63292 MECUAD B) 6. Total quantity l 200 tonnes 7. Origin of the skimmed-milk powder l Community market 8 . Intervention agency l  9 . Specific characteristics l Annex I B to Regulation (EEC) No 1354/83 10 . Packaging l 25 kg 11 . Supplementary markings on the packaging 'LECHE EN POLVO DESCREMADA / ENRIQUECIDA CON VITAMINAS A y D / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A ECUADOR / DISTRIBUCIÃ N GRATUITA' 12. Shipment period I Before 15 October 1986 13 . Closing date for the submission of tenders l 21 July 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 31 October 1986 25 August 1986 15. Miscellaneous U (4) No L 170/20 Official Journal of the European Communities 27. 6 . 86 Description of the lot I 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient WFP 3 . Country of destination Botswana 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 15 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into stock after 1 January 1986 10 . Packaging 25 kg 11 . Supplementary markings on the packaging 'BOTSWANA 0247800 / ACTION OF THE WORLD FOOD PROGRAMME / DURBAN IN TRANSIT TO FRANCISTOWN' 12. Shipment period Before 5 October 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) 27. 6 . 86 Official Journal of the European Communities No L 170/21 Description of the lot K 1 . Programme : 1985 (a) legal basis (b) purpose ' Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient WFP 3. Country of destination Tanzania 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6. Total quantity 100 tonnes 7. Origin of skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks United Kingdom 9 . Specific characteristics Entry into stock after 1 January 1986 10 . Packaging 25 kg (10) 11 . Supplementary markings on the packaging a red point at least 20 cm in diameter and : TANZANIA 0229802 / ACTION OF THE WORLD FOOD PROGRAMME / ZANZIBAR' 12 . Shipment period Before 5 October 1986 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No a 354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the intervention agency of the United Kingdom in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (J) (9) No L 170/22 Official Journal of the European Communities 27. 6 . 86 Notes 1 . This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. 2 . See the list published in Official Journal of the European Communities No C 229 of 26 August 1983, page 2. 3 . The successful tenderer shall make immediate contact with the beneficiary to determine the necessary shipping papers . 4. Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. 5. At the recipient's choice . 6. Shipment to take place in 20 foot containers ; conditions FLC/LCL Shippers-count-load and stowage (cls). 7 . The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate . 8 . UNRWA Supply Division, PO box 70, A - 1400 Vienna, Telex 135310 . 9 . Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot and mouth disease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. 10 . To be delivered on standard pallets  40 bags on each pallet  wrapped in plastic shrinked cover.